      Case 2:16-cv-02390-TLN-CKD Document 33 Filed 05/08/20 Page 1 of 2


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiff,
11 John McBride
12                          UNITED STATES DISTRICT COURT
13                           EASTERN DISTRICT OF CALIFORNIA
14                                 SACRAMENTO DIVSION
15
16
17 John McBride,                             Case No.: 2:16-cv-02390-TLN-CKD

18                                           STIPULATION OF DISMISSAL
                      Plaintiff,
19
           vs.
20
     Rash Curtis & Associates,
21
22                    Defendant.
23
24
25
26
27
28
     2:16-cv-02390-TLN-CKD                                   STIPULATION OF DISMISSAL
      Case 2:16-cv-02390-TLN-CKD Document 33 Filed 05/08/20 Page 2 of 2


 1                                STIPULATION OF DISMISSAL
 2
            The parties to the above-entitled action, pursuant to FRCP 41(a)(1)(A)(ii),
 3
     hereby stipulate that the above-captioned action is hereby dismissed in its entirety
 4
     with prejudice and with each side to bear its own attorneys’ fees and costs.
 5
 6
 7
     Plaintiff                               Defendant
 8
     __/s/ Trinette G. Kent                  __/s/ Amanda N. Griffith
 9
     TRINETTE G. KENT                        AMANDA N. GRIFFITH
10   Attorney for Plaintiff                  Attorney for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2:16-cv-02390-TLN-CKD                   -2-                     STIPULATION OF DISMISSAL
